Case: 21-60157     Document: 00516454126          Page: 1    Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 31, 2022
                                   No. 21-60157                   Lyle W. Cayce
                                                                       Clerk

   Allan Gatonye Macharia,

                                                                           Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                         Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A203 049 750


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Allan Gatonye Macharia petitions for review from a decision of the
   Board of Immigration Appeals dismissing his appeal and upholding the denial
   of his application for a waiver of inadmissibility under § 212(i) of the
   Immigration and Nationality Act, 8 U.S.C. § 1182(i). For the following
   reasons, we DENY the petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60157      Document: 00516454126           Page: 2     Date Filed: 08/31/2022




                                     No. 21-60157


          Allan Gatonye Macharia is a native and citizen of Kenya. He was
   admitted to the United States on January 4, 2000, on a F-1 student visa to
   attend college in Oklahoma. He testified that he stopped attending university
   after approximately three semesters. In 2011, Macharia was issued a Notice
   to Appear at removal proceedings for failure to comply with the conditions
   of his admission. In response, he applied for asylum and other forms of relief
   and was denied and ordered removed. Additionally, in 2011, Macharia’s first
   wife filed a Form I-130 application to classify Macharia as her spouse for
   immigration purposes, which corresponded with Macharia’s application for
   permanent resident status. That application was denied over concerns about
   the bona fides of the marriage.
          Macharia’s current petition for review relates to an application for
   permanent resident status based on his second marriage to Jean Pauline Njeri
   Njeru. Based on this application, which was ultimately approved, the Board
   of Immigration Appeals (“BIA”) approved his motion to reopen.
          However, Macharia still faced a problem. At a hearing, Macharia
   testified that he had misrepresented that he was authorized to work in the
   United States. Therefore, before his application could be considered, he
   needed to be granted a waiver under § 212(i) of the Immigration and
   Naturalization Act, 8 U.S.C. § 1182(i). That provision allows the Attorney
   General, in his discretion, to grant a waiver if “refusal of admission . . . would
   result in extreme hardship to the citizen or lawful resident spouse.” 8 U.S.C.
   § 1182(i) (pertaining to admission of an immigrant otherwise inadmissible for
   fraud or willful misrepresentation of material fact). The Immigration Judge
   (“IJ”) considered his application, his supporting evidence, and the
   testimony of both Macharia and his wife. Macharia argued that his wife would
   suffer extreme hardship due to, among other factors, the family’s finances,
   the fact that medical conditions of both her (uterine fibroids) and the
   couple’s son (asthma) could not be adequately treated in Kenya, and the lack



                                           2
Case: 21-60157         Document: 00516454126          Page: 3    Date Filed: 08/31/2022




                                       No. 21-60157


   of vocational opportunities in Kenya for either Macharia (who works in
   information technology) or Njeru (who is a nurse).
             On September 14, 2018, the IJ issued a written decision denying
   Macharia’s waiver application. After “consider[ing] all the evidence in the
   record,” the IJ found that Macharia “does not meet the hardship
   requirement for purposes of 212(i).” The BIA dismissed Macharia’s appeal,
   “adopt[ed] and affirm[ed] the [IJ’s] decision,” and found that the IJ
   “appropriately evaluated the evidence of hardship and determined that
   [Macharia] ha[d] not established extreme hardship to his spouse.” Macharia
   timely filed the instant petition for review.
             In general, in cases such as this, “[w]e review a final decision of the
   BIA and not that of the IJ unless the latter ‘affects the BIA’s decision’ on
   appeal.” Ramos Lara v. Lynch, 833 F.3d 556, 559 (5th Cir. 2016) (quoting Zhu
   v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007)). Here, the BIA adopted and
   affirmed the IJ’s opinion, so we consider that opinion to the extent that it
   affected the BIA’s decision.
             We must first determine whether we have jurisdiction to consider
   Macharia’s arguments. “[W]e review de novo questions relating to our
   jurisdiction to consider challenges to a final order of the BIA.” Tibakweitira
   v. Wilkinson, 986 F.3d 905, 910 (5th Cir. 2021). In cases involving
   discretionary decisions entrusted to the executive branch, “Congress has
   sharply circumscribed judicial review.” Patel v. Garland, 142 S. Ct. 1614, 1619
   (2022). By statute, “no court shall have jurisdiction to review . . . any
   judgment regarding the granting of relief under section . . . 212(i),” the
   statute     which    provides    the   waiver      Macharia   seeks.   8   U.S.C.
   § 1252(a)(2)(B)(i). The only exception can be found in 8 U.S.C.
   § 1252(a)(2)(D), which allows for “review of constitutional claims or
   questions of law.”




                                            3
Case: 21-60157      Document: 00516454126          Page: 4   Date Filed: 08/31/2022




                                    No. 21-60157


          Macharia asserts that such a question of law exists and that legal error
   occurred because the IJ’s factual determinations regarding the existence of
   extreme hardship were based on personal opinion or conjecture. However,
   that challenge is ultimately a challenge to the IJ’s factual findings that
   undergirded his decision that extreme hardship was not present. The
   Supreme Court has recently made clear that we do not have jurisdiction to
   review such factual findings. In Patel v. Garland, the Supreme Court held that
   “[f]ederal courts lack jurisdiction to review facts found as part of
   discretionary-relief proceedings.” 142 S. Ct. at 1627. That is precisely what
   Macharia asks that we do. Macharia challenges the facts found by the district
   court, specifically regarding the significance of the medical conditions
   afflicting his wife and child and the ability for those conditions to be
   adequately treated in Kenya. Under Patel, those factual findings are clearly
   beyond our jurisdiction to review.
          Nor can Macharia evade that conclusion by casting his challenge in
   the form of a legal argument regarding the purported improper use of opinion
   or conjecture. That framing is an attempt to present “‘an abuse of discretion
   argument [cloaked] in [legal] garb,’ and as such, it must be rejected.”
   Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006) (first alteration in
   original) (quoting Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001)).
   At bottom, Macharia challenges the fact finding itself, and contests the facts
   that the IJ (and, by extension, the BIA) found. We are without jurisdiction to
   review those factual findings and so are without jurisdiction to consider
   Macharia’s petition.
          For the foregoing reasons, the petition for review is DENIED.




                                         4